Exhibit 10.1

 
SECURITIES PURCHASE AGREEMENT
 


This SECURITIES PURCHASE AGREEMENT (the "Agreement") is dated as of the 31st day
of July, 2011, by and between DYNAMIC VENTURES CORP., a Delaware
corporation   (the "Company"), BUNDLED BUILDER SOLUTIONS,  INC., a Delaware
corporation ("Guarantor") and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman
Islands limited partnership (the "Buyer").
 
 
RECITALS


WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to  One Million Dollars ($1,000,000) of senior secured redeemable
debentures in the form attached hereto as  Exhibit "A" (the "Debentures"), of
which Five Hundred Thousand Dollars ($500,000) shall  be purchased on the date
hereof (the "First Closing"), and up to Five Hundred Thousand Dollars ($500,000)
may be purchased as set forth in Section 4.2 below (the "Second Closing")(each
of the First Closing and the Second Closing are sometimes hereinafter
individually referred to as a "Closing" and collectively as the "Closings"), all
for the total purchase price of up to One Million Dollars ($1,000,000) (the
"Purchase  Price"), and all otherwise subject to the terms and provisions
hereinafter set forth; and
 


WHEREAS, the Company has agreed to secure all of its Obligations to Buyer under
the Debentures by granting to the Buyer a continuing and first priority security
interest in all of the assets and properties of the Company pursuant to a
Security Agreement dated as of the date hereof (the "Security Agreement"); and
 


WHEREAS, as a material inducement for Buyer to purchase the Debentures pursuant
to the terms set forth herein, Guarantor has agreed to execute a guaranty in
favor of the Buyer (the "Guarantv")
whereby  Guarantor  guarantees  all  of  the  Company's   obligations  to  Buyer  under  the  Transaction
Documents, and in addition, Guarantor has agreed to further secure all of the
Company's  Obligations to Buyer  under the Transaction Documents and all of the
Guarantor's  Obligations to  Buyer under the Guaranty by granting to the Buyer a
continuing and first priority security interest in all of the assets and
properties of the Guarantor pursuant to a Security Agreement dated as of the
date hereof (the "Guarantor Security Agreement");
 


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the pmiies hereto, each
intending to be legally bound, agree as follows:
 


ARTICLE I
RECITALS. EXHIBITS. SCHEDULES
 


The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.




 
Exhibit 10.1 - Page - 1

--------------------------------------------------------------------------------

 

 
ARTICLE II
DEFINITIONS
 


 
For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:
 


2.1       "Affiliate" means, with respect to a Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person at any time during the period for which the determination of affiliation
is being made. For purposes of this definition, the term "control,"
"controlling," "controlled" and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies ·of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 


2.2       "Assets" means all of the properties and assets of the Company or the
Guarantor or used by the Company or the Guarantor in their respective businesses
as presently conducted or as proposed to be conducted in the future, whether
real, personal or mixed, tangible or intangible, wherever located.
 


2.3       "Claims" means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.
 


2.4           "Common Stock" means the Company's common stock, $0.0001 par value
per share.
 


2.5   "Consent" means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.
 


2.6       "Contract" means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders  agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.
 


2.7           "Effective Date"
 means  the  date  set  forth  in  the  introductory  paragraph  of  this
Agreement.
 


2.8        "Encumbrance"  means   any  lien,   security   interest,   pledge,   mortgage,  easement,
leasehold, assessment, tax, covenant, restriction, reservation, conditional
sale, prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.
 


2.9        "Environmental  Requirements"  means aU  Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.
 
 
 
Exhibit 10.1 - Page - 2

--------------------------------------------------------------------------------

 
 

 
2.10      "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 
 
2.11     "GAAP" means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.
 


2.12    "Governmental  Authority” means any foreign, federal, state or local
government,  or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.
 


2.13   "Hazardous  Materials"  means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and
transformers  or  other  equipment  that  contain  dielectric  fluid  containing  levels  of  polychlorinated
biphenyls (PCB's); (ii) any chemicals, materials, substances or wastes which are
now or hereafter become defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants"
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.
 


2.14      "Judgment" means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.
 


2.15      "Law" means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.
 


2.16           "Leases" means all leases for real or personal property.
 


2.17      "Material Adverse  Effect" means with respect to the event, item or
question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries, either individually or taken as a whole; or (iii) a
material adverse effect on the Company's or Guarantor's ability to perform, on a
timely basis, its respective Obligations under this Agreement or any Transaction
Documents.
 


2.18     "Material Contract" shall mean any Contract to which the Company or any
of its subsidiaries is a party or by which the Company, any of its subsidiaries,
or any of its Assets are bound and which: (i) involves aggregate payments of Ten
Thousand Dollars ($10,000) or more to or from the Company or any of its
subsidiaries; (ii) involves delivery, purchase, licensing or provision, by or to
the Company or any of its subsidiaries, of any goods, services, assets or other
items having a value (or potential value)  over the term
of  such  Contract  of  Ten  Thousand  Dollars  ($10,000)  or  more  or  is
otherwise material to the conduct of the Company's or its
subsidiaries's  business as now conducted and as contemplated to be conducted in
the future; (iii) involves a Lease to ro from the Company or any of its
subsidiaries; (iv) imposes any guaranty, surety or indemnification Obligations
on the Company or any of its subsidiaries; or (v) prohibits the Company or any
of its subsidiaries  from engaging  in any business or competing anywhere in the
world.
 
 
 
Exhibit 10.1 - Page - 3

--------------------------------------------------------------------------------

 

 
2.19      "Obligation" means any debt, .liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.
 


2.20      "Ordinary Course of Business" means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).
 


2.21      "Permit" means  any  license,  permit,  approval,  waiver,  order,  authorization,  right  or
privilege of any nature whatsoever, granted, issued, approved or allowed by any
Governmental  Authority.
 


2.22      "Person" means any individual, sole proprietorship, joint venture,
partnership,  company,
corporation,  association,  cooperation,  trust,  estate,  Governmental  Authority,  or
any  other  entity  of any nature whatsoever.
 


2.23      "Principal  Trading  Market" shall  mean the Nasdaq Global
Select  Market,  the Nasdaq Global Market,  the Nasdaq  Capital  Market,  the
OTC Bulletin  Board,  the NYSE  Euronext  or the New York Stock Exchange,
whichever is at the time the pri ncipal trading exchange or market for the
Common Stock.
 


2.24      "Proceeding"
 means  any  demand,  claim,  suit,  action,  litigation,  investigation,   audit,
study, arbitration, administrative  hearing, or any other proceeding of any
nature whatsoever.
 


2.25     "Real Property" means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.
 


2.26           "SEC" means the United States Securities and Exchange Commission.
 


2.27           "Securities" means, collectively, the Debentures and the Shares.
 


2.28    "Securities Act"
 means  the  Securities  Act  of  1933,  as  amended,  and  the  rules  and
regulations promulgated thereunder.
 


2.29           "Shares"
 means  the  shares  of  the  Company's  Common  Stock  to  be  issued  by  the
Company to Buyer in accordance  with Section 7.6 below.
 


 
Exhibit 10.1 - Page - 4

--------------------------------------------------------------------------------

 
 


2.30      "Tax"
 means  (i)  any  foreign,  federal,  state  or  local  income,  profits,  gross  receipts,
franchise, sales, use, occupancy,  general  property, real
property,  personal  property,  intangible  property, transfer,
fuel,  excise,  accumulated  earnings,  personal  holding  company,  unemployment  compensation,
social  security,  withholding  taxes,  payroll  taxes,  or  any  other  tax  of  any  nature  whatsoever,   (ii)  any
foreign, federal, state or local organization  fee, qualification  fee, annual
report fee, filing fee, occupation fee, assessment, rent, or any other fee or
charge of any nature whatsoever,  or (iii) any deficiency,  interest or penalty
imposed with respect to any of the foregoing.
 


2.31      "Tax Return" means any tax return, filing, declaration,  information
statement  or other form or document required to be filed in connection with or
with respect to any Tax.


 
2.32      "Transaction  Documents"  means any documents or· instruments  to  be
executed  by Company and Guarantor in connection with this Agreement, including
the Debentures, the Security Agreement, the Guaranty and the Guarantor Security
Agreement.
 


ARTICLE III
INTERPRETATION
 


In this Agreement, unless the express context otherwise requires: (i) the words
"herein," "hereof'' and "hereunder" and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words "A1iicle" or "Section" refer to the respective Articles
and Sections of this Agreement, and references to "Exhibit" or "Schedule" refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
"party" mean a party to this Agreement and include references to such party's
permitted successors and permitted assigns; (iv) references to a "third party"
mean a Person not a party to this Agreement; (v) the terms "dollars" and "$"
means U.S. dollars; (vi) wherever the word "include," "includes" or "including"
is used in this Agreement, it will be deemed to be followed by the words
"without limitation."
 


ARTICLE IV
 
PURCHASE AND SALE OF DEBENTURES
 


4.1         Purchase and Sale of Debentures.  Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, Buyer agrees to purchase,
at each Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.
 


4.2        Closing Dates. The First Closing of the purchase and sale of the
Debentures shall be for Five Hundred Thousand Dollars ($500,000), and shall take
place simultaneously with the execution of this Agreement on the Effective Date,
subject to satisfaction of the conditions to the First Closing set forth in this
Agreement (the "First Closing Date"), and the Second Closing of the purchase and
sale of the Debentures shall be at such times and for such amounts as determined
in accordance with Section 4.4 below, subject to satisfaction of the conditions
to the Second Closing set forth in this Agreement (the "Second Closing Date")
(collectively referred to as the "Ciosin!! Dates").  The Closings shall occur on
the respective Closing Dates through the use of overnight mails and subject to
customary escrow instructions from Buyer and its counsel, or in such other
manner as is mutually agreed to by the Company and the Buyer.
 


 
Exhibit 10.1 - Page - 5

--------------------------------------------------------------------------------

 
 


4.3      Form of
Payment.    Subject  to  the  satisfaction  of  the  terms  and  conditions
of  this Agreement, on each Closing Date: (i) the Buyer shall deliver to the
Company, to a Company account designated by the Company, the aggregate proceeds
for the Debentures to be issued and sold to Buyer at each such Closing, minus
the fees to be paid directly from the proceeds of each such Closing as set forth
in  this  Agreement,  in  the  form  of  wire  transfers  of  immediately  available  U.S.
funds;  and  (ii) the Company shall deliver to Buyer the Debentures and Shares
which Buyer is purchasing hereunder at each Closing, duly executed on behalf of
the Company, together with any other documents required to be delivered pursuant
to this Agreement.
 


4.4        Second Closing.  At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder up to the full
amolmt of the Purchase Price, by written notice to Buyer, and, subject to the
conditions  below, Buyer shall purchase such  additional  Debentures  in
such  amounts  and at such times as Buyer and the Company  may mutually  agree,
so long as the following  conditions  have  been satisfied,  in Buyer's  sole
and absolute  discretion:  (i) no default or "Event  of Default"  (as
such  term  is defined in any of the Transaction Documents) shall have occurred
or be continuing  under this Agreement or any other Transaction Documents;  and
(ii) any additional purchase of Debentures beyond the purchase of Debentures at
the First Closing shall have been approved  by Buyer, which approval  may be
given  or withheld in Buyer's  sole and absolute
discretion.                                                     ·
 


ARTICLE V
 
BUYER'S REPRESENTATIONS AND WARRANTIES
 
Buyer represents and warrants to Company, that:
 
5.1     Investment Purpose. Buyer is acquiring the Securities for its own
account  for investment only and not with a view towards, or for resale in
connection  with, the public sale or distribution  thereof, except  pursuant  to
sales  registered  or exempted  under the
Securities  Act;  provided,  however,  that  by making the
representations  herein,  Buyer  reserves the right to dispose  of the
Securities  at any  time  in accordance with or pursuant to an effective
registration statement covering such Securities  or an available exemption under
the Securities Act.
 


5.2           Accredited  Investor Status.   Buyer is an "accredited investor"
as that term is defined in Rule 50l(a) (3) of Regulation D, as promulgated under
the Securities Act.
 


5.3      Reliance  on Exemptions.    Buyer  understands  that the
Securities  are  being offered  and sold to it in reliance on
specific  exemptions  from the registration  requirements  of United
States  federal and state securities  laws and that the Company  is
relying  in  part upon  the truth  and  accuracy  of,  and
Buyer's  compliance  with,  the  representations,  warranties,  agreements,  acknowledgments  and
understandings  of Buyer set forth herein in order to determine the
availability  of such exemptions  and the eligibility of Buyer to acquire the
Securities.
 


5.4                      Information.  Buyer  and  its  advisors,  if  any,  have  been  furnished   with  all  materials
relating to the business, finances  and operations of the Company  and
information Buyer deemed material to making  an
informed  investment  decision  regarding  its purchase  of the
Securities,  which  have  been requested by Buyer. Buyer and its advisors, if
any, have been afforded the opportunity to ask questions of the Company and its
management.  Neither  such  inquiries,  nor
any  other  due  diligence  investigations conducted  by Buyer or its advisors,
if any, or its representatives,  shall  modify, amend  or affect Buyer's
right  to rely on the Company's representations  and  warranties  contained  in
Article  VI  below.   Buyer understands that its investment in the
Securities  involves a high degree  of risk.   Buyer is in a position
regarding  the  Company,  which,  based  upon  employment,  family  relationship  or  economic  bargaining
power, enabled and enables Buyer to obtain information from the Company in order
to evaluate the merits and risks of this investment.   Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
 
 
 
Exhibit 10.1 - Page - 6

--------------------------------------------------------------------------------

 

 
5.5        No Governmental
Review.  Buyer  understands  that  no  United  States  federal  or  state
Governmental  Authority has passed on or made any recommendation  or
endorsement  of the Securities,  or the fairness  or suitability  of the
investment  in the Securities,  nor have such  Governmental  Authorities passed
upon or endorsed the merits ofthe offering of the Securities.
 


 
5.6     Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability  may be limited by general principles  of equity  or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors'  rights and remedies.
 


 


ARTICLE VI
 
REPRESENTATIONS  AND WARRANTIES OF THE COMPANY AND GUARANTOR
 


Except as set forth and disclosed in the disclosure schedule attached to this
Agreement and made a part hereof, the Company and Guarantor hereby make, jointly
and severally,  the following representations and warranties to the Buyer:
 


6.1     Subsidiaries.   Except as set forth in  Schedule 6.1, the Company has no
subsidiaries  and the Company does not own, directly or indirectly,  any
outstanding  voting securities  of or other interests in, or have any control
over, any other Person.   For purposes of the representations  and
warranties  of the Company set forth in this Article VI, all
representations  and warranties from or related to the Company, its business,
Assets, operations or prospects shall be deemed to mean and construed  to
include  the same representation and warranty from each subsidiary of the
Company, including Guarantor, as applicable, regardless  of whether  each  of
such  representations  and  warranties  in Article  VI specifically   refers  to
subsidiaries or not, as if such representations and warranties were originally
made by the subsidiaries themselves in each case.
 


6.2        Organization.   The Company  and its subsidiaries  are
corporations  (except in the case of the Company's subsidiaries,  some of which
are are limited liability  companies),  duly organized,  validly existing  and
in good  standing  under the Lavvs of the jurisdiction  in which they  are
incorporated.    The Company has the full corporate power and authority and all
necessary certificates, licenses, approvals  and Permits to: (i) enter into and
execute this Agreement and the Transaction  Documents and to perform all of
its  Obligations  hereunder  and  thereunder;  and  (ii)  own  and  operate  its  Assets  and  properties  and  to
conduct and carry on its business as and to the extent now conducted.   The
Company  is duly qualified  to transact business and is in good standing as a
foreign corporation  in each jurisdiction  where the character
of  its  business  or  the  ownership   or  use  and  operation   of  its  Assets   or  properties   requires   such
qualification.     Schedule  6.2  contains  a  correct  and  complete  list  of  the  jurisdictions   in  which  the
Company is qualified to do business as a foreign corporation.
 
 
 
Exhibit 10.1 - Page - 7

--------------------------------------------------------------------------------

 

 
6.3     Authority and Approval of Agreement; Binding Effect.   The
execution  and delivery  by Company of this Agreement  and the
Transaction  Documents,  and the performance  by Company  of all of its
Obligations  hereunder  and thereunder,  including  the  issuance  of the
Securities,  have been  duly and validly authorized  and approved  by
Company  and its board of directors  pursuant  to all applicable  Laws and no
other corporate  action or Consent on the part of Company,  its board of
directors, stockholders or any other Person is necessary  or required by the
Company to execute this Agreement  and the Transaction Documents, consummate the
transactions contemplated herein and therein, perfmm all of Company's
Obligations  hereunder  and  thereunder,  or  to  issue  the  Securities.    This  Agreement  and  each  of  the
Transaction  Documents have been duly and validly executed  by Company (and the
officer executing this Agreement  and  all
such  other  Transaction  Documents  is duly  authorized  to act  and
execute  same  on behalf of Company)  and
constitute  the  valid  and  legally  binding  agreements  of
Company,  enforceable against Company  in accordance  with their
respective  terms, except as such enforceability  may be limited
by  general   principles  of  eqLtity
or  applicable   bankruptcy,   insolvency,   reorganization,  moratorium,
liquidation  and  other  similar  laws  relating  to,  or  affecting  generally,  the  enforcement   of  applicable
creditors'  rights and remedies.
 


6.4           Capitalization.  The  authorized  capital  stock  of  the  Company  consists  of  200,000,000
shares of Common Stock, of which 50,075,000 shares of Common Stock are issued
and outstanding  as of the Effective  Date.  All
of  such  outstanding  shares  have  been  validly  issued  and  are  fully
paid  and nonassessable.    The Common Stock is currently quoted on the OTC
Bulletin Board under the trading symbol "DYNV."  The  Company  has  received  no
notice,  either  oral  or  written,  with  respect  to  the
continued  eligibility
of  the  Common  Stock  for  quotation  on  the  Principal  Trading   Market,  and  the
Company  has maintained  all requirements  on its part for the continuation  of
such  quotation.   Except as disclosed in the SEC Documents, no shares of Common
Stock are subject  to preemptive  rights  or any other similar rights or any
Encumbrances suffered or permitted by the Company.   Except as disclosed  in
the  SEC  Documents  and  except  as set  forth  in
Schedule 6.4,  as  of  the  date  hereof:  (i) there  are  no
outstanding  options,  warrants,  scrip,  rights  to  subscribe  to,  calls  or  commitments   of  any  character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or  any  of  its
subsidiaries,  or  Contracts,  commitments,  understandings  or  arrangements   by
which  the Company or any of its subsidiaries  is or may become bound to issue
additional shares of capital stock  of the  Company  or  any  of  its
subsidiaries,   or  options,  warrants,  scrip,  rights  to  subscribe   to,  calls  or
commitments  of any character  whatsoever  relating to, or securities  or rights
convertible  into, any shares of  capital stock of the Company  or any of its
subsidiaries;  (ii) there are no outstanding  debt securities, notes, credit
agreements, credit facilities or other Contracts or instruments
evidencing  indebtedness  ofthe Company or any of its subsidiaries,  or by which
the Company or any of its subsidiaries  is or may become bound; (iii) there are
no outstanding  registration  statements  with  respect  to the  Company  or
any  of its securities;   (iv)
there  are  no  agreements   or  arrangements   under  which  the  Company   or  any  of  its
subsidiaries  is obligated  to  register  the sale of any of their
securities  under  the Securities  Act (except pursLtant to this Agreement); (v)
there are no financing statements securing obligations filed in connection
with  the  Company;  (vi)
there  are  no  securities   or  instruments   containing   anti-dilution   or  similar
provisions that will be triggered by this Agreement or any related agreement  or
the consummation of the transactions  described herein or therein; and (vii)
there are no outstanding securities  or instruments  of the Company  which
contain any redemption  or similar provisions,  and there are no Contracts  by
which the Company  is or may become bound to redeem a security of the
Company.   The Company  has furnished to
the  Buyer  true,  complete  and  co1Tect copies  of:  (I)  the  Company's
Certificate  of  Incorporation,   as amended and as in effect on the date hereof
(the "Certificate of Incorporation"); and (II) the Company's Bylaws, as in
effect on the date hereof (the "Bvlaws").   Except for the Certificate of
Incorporation  and the Bylaws, there are no other shareholder  agreements,
voting agreements  or other Contracts of any nature or kind that restrict, limit
or in any manner impose Obligations on the governance  of the Company.
 
 
 
Exhibit 10.1 - Page - 8

--------------------------------------------------------------------------------

 

 
6.5        No Conflicts;  Consents and Approvals.  The
execution,  delivery   and performance  of this
Agreement  and  the  Transaction  Documents,  and  the  consummation   of  the  transactions   contemplated
hereby and thereby, including the issuance of any of the Securities,  will not:
(i) constitute a violation of or conflict with the Certificate of Incorporation,
Bylaws or any other organizational  or governing documents of Company; (ii)
constitute  a violation of, or a default or breach under (either
immediately,  upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination,
amendment,  acceleration  or cancellation  of, any provision of any Contract  to
which Company  is a party or by which any of its Assets or properties  may be
bound; (iii) constitute  a violation  of, or a default  or
breach  under  (either  immediately,   upon  notice,  upon  lapse  of  time,  or  both),  or  conflicts  with,  any
Judgment;  (iv) constitute  a violation  of, or conflict  with, any Law
(including  United  States federal  and state securities  Laws  and the rules
and regulations  of any market or exchange  on which  the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise  held by or for the  use
of,  Company  or  any  of  Company's
Assets.    The  Company  is  not  in  violation  of  its  Certificate   of
Incorporation, Bylaws or other organizational  or governing documents and the
Company  is not in default or breach (and no event has occurred which with
notice or lapse of time or both could put the Company  in default  or
breach)  under, and the Company  has not taken  any action  or failed  to
take  any action  that would give to any other Person any rights of termination,
amendment, acceleration  or cancellation  of, any Contract to which the Company
is a party or by which any property or Assets of the Company  are bound or
affected. The businesses of the Company are not being conducted, and shall not
be conducted  so long as Buyer owns any of the Securities, in violation of any
Law. Except as specifically  contemplated  by this
Agreement,  the  Company  is  not required  to obtain  any  Consent  of,
from,  or  with  any  Governmental Authority, or any other Person, in order for
it to execute, deliver or perform any of its Obligations  under this Agreement
or the Transaction  Documents  in accordance  with the terms hereof or
thereof,  or to issue and sell the Securities  in
accordance  with  the  terms  hereof.   Except  as disclosed  in  Schedule  6.5,
 all Consents which the Company  is required to obtain pursuant to the
immediately  preceding  sentence  have been obtained  or effected  on or
prior  to the  date  hereof.    The Company is not aware  of any facts  or
circumstances which might give rise to any of the foregoing.
 
 
 
Exhibit 10.1 - Page - 9

--------------------------------------------------------------------------------

 
 

 
6.6        Issuance   of  Securities.   The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all Encumbrances  with  respect  to the
issue  thereof,  and  will  be issued  in compliance  with  all applicable
United  States  federal  and  state  securities  Laws.    Assuming  the  accuracy  of  the  representations  and
warranties of the Buyer set forth in Article V above, the offer and sale by the
Company  of the Securities is exempt from: (i) the registration and prospectus
delivery requirements of the Securities  Act; and (ii) the registration  and/or
qualification  provisions of all applicable state and provincial securities  and
"blue sky" laws.
 


6.7        SEC Documents: Financial
Statements.  The  Common  Stock  is  registered  pursuant  to Section 12 or
Section 15(d) ofthe Exchange  Act and the Company has filed all reports,
schedules,  forms, statements and other documents required to be filed by it
with the SEC under the Exchange  Act (all of the foregoing filed within the two
(2) years preceding  the date hereof or amended after the date hereof and all
exhibits  included therein  and financial statements  and
schedules  thereto  and documents  incorporated  by reference therein, being
hereinafter referred to as the "SEC Documents").   The Company is current with
its filing obligations under the Exchange Act and except as set forth in
 Schedule  6.7, all SEC Documents have been filed on a timely basis or the
Company  has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension.  The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC's  website (www.sec.gov)  at no charge to Buyer, and Buyer
acknowledges  that it may retrieve  all SEC Documents from such  website  and
Buyer's access  to
such  SEC  Documents  through  such  website  shall  constitute delivery of the
SEC Documents to Buyer; provided, however, that if Buyer is unable to obtain any
of such SEC Documents  from  such  website  at no charge,  as result  of
such  website  not  being  available  or any other reason beyond
Buyer's  control, then upon request from Buyer, the Company  shall deliver to
Buyer true and  complete  copies  of
such  SEC  Documents.    The  Buyer  shall  also  deliver  to  Buyer  true  and
complete  copies  of all draft
filings,  reports,  schedules,  statements  and  other  documents  required  to
be filed with the SEC that have been prepared  but not filed with the SEC as of
the date hereof. As of their
respective  dates,  the  SEC  Documents  complied  in  all  material  respects  with  the  requirements  of  the
Exchange Act, and none of the SEC Documents,  at the time they were filed with
the SEC, contained  any untrue statement  of a material  fact or omitted  to
state  a material  fact  required  to  be stated  therein  or necessary in order
to make the statements  therein,  in light of the circumstances  under  which
they  were made, not misleading.  None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
Law (except as set forth in  Schedule 6.7 or such statements  as have been
amended or updated in subsequent  filings prior the date hereof, which
amendments  or updates are also part of the SEC Documents).   As of their
respective dates, except as set forth in  Schedule 6.7, the financial statements
of the Company included in the SEC Documents ("Financial Statements") complied
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC  with respect  thereto.  All  of
the  Financial  Statements  have been prepared  in accordance  with GAAP,
consistently  applied,  during the  periods involved  (except:  (i) as may be
otherwis-e indicated  in such Financial Statements  or the notes thereto; or
(ii) in the case of unaudited interim statements,  to the extent they may
exclude footnotes or may be condensed or summary statements), and fairly present
in all
material  respects  the  consolidated  financial  position  of  the  Company  as  of
the  dates  thereof  and  the consolidated  results  of its operations  and cash
flows for the periods then ended (subject,  in the case  of
unaudited  statements,  to normal year-end  audit adjustments).    No other
information  provided  by or on behalf of the Company  to the Buyer  which is
not included  in the SEC Documents  contains  any  untrue statement  of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
 
 
Exhibit 10.1 - Page - 10

--------------------------------------------------------------------------------

 

 
6.8        Absence  of Certain  Changes.   Since  the date the  last of the SEC
Documents  was filed with the SEC, none of the following have occurred:
 


(a)           There  has  been  no  event  or  circumstance   of  any  nature  whatsoever  that  has
resulted in, or could reasonably  be expected to result in, a Material Adverse
Effect; or
 


(b)           Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Company other than in the
Ordinary Course of Business.
 


6.9        Absence of Litigation or Adverse Matters. Except as set forth in
 Schedule 6.9: (i) there is no Proceeding  before or by
any  Governmental  Authority  or any  other  Person,  pending,  or the  best of
Company's knowledge, threatened  or contemplated  by, against or affecting the
Company,  its business  or Assets; (ii) there is no
outstanding  Judgments  against  or affecting  the Company,  its business  or
Assets; (iii) the Company  is not in breach or violation of any Contract;  and
(iv) the Company  has not received any material complaint from any customer,
supplier, vendor or employee.
 


6.10      Liabilities and Indebtedness of the Company.   The  Company
does  not  have  any Obligations  of any nature whatsoever,  except: (i) as
disclosed  in  Schedule  6.10; (ii) as disclosed  in the
Financial  Statements;  or (iii) Obligations  incurred  in the
Ordinary  Course  of Business  since the date of the last Financial Statements
filed by the Company with the SEC which do not or would not, individually or in
the aggregate, exceed Ten Thousand Dollars ($10,000) or otherwise have a
Material Adverse Effect.
 


6.11      Title  to  A ssets.   The  Company  has good  and  marketable  title
to,  or  a valid  leasehold interest in, all of its Assets which are material to
the business and operations  of the Company as presently conducted, free and
clear of all Encumbrances or restrictions  on the transfer or use of
same.  Except as set forth in Schedule 6.11 and except as would not have a
Material Adverse  Effect, the Company's Assets are in good operating
condition  and repair, ordinary  wear and tear excepted, and are free of any
latent or patent defects which might impair their  usefulness,  and are
suitable  for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.
 
 
6.12           Real Estate.
 


(a)           Real Propertv Ownership.  The Company does not own any Real
Property.
 


(b)      Real Property Leases.  Except for the Leases described  in
 Schedule  6.12(b) (the "Company Leases"), the Company does not lease any other
Real Property.   With respect to each of the Company Leases: (i) the Company has
been in peaceful possession of the property leased thereunder  and neither the
Company nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations  thereunder  has been granted  by the
Company or landlord thereunder;  and  (iii) there exists no event,
occurrence,  condition or act known to the Company which, upon notice or lapse
of time or both, would be or could become a default thereunder or which could
result in the termination of the Company Leases, or any of them, or have a
Material Adverse Effect on the business ofthe Company, its Assets or its
operations or financial results.  The Company has not violated nor breached any
provision of any such Company Leases, and all Obligations required to be
performed by the Company  under any of such Company Leases have been fully,
timely and properly performed.   The Company  has delivered  to the
Buyer  true,  correct  and  complete  copies  of  all  Company  Leases,  including  all  modifications   and
amendments thereto, whether in writing or otherwise.   The Company has not
received any written or oral notice to the effect that any of the Company Leases
will not be renewed at the termination of the term of such Company Leases, or
that any of such Company Leases will be renewed only at higher rents.
 
 
 
Exhibit 10.1 - Page - 11

--------------------------------------------------------------------------------

 

 
6.13      Material  Contracts.  An  accurate,  current  and
complete  copy  of  each  of  the  Material Contracts has been furnished to
Buyer and each of the Material Contracts constitutes the entire agreement of the
respective  parties thereto  relating to the subject  matter thereof.   There
are no outstanding  offers, bids, proposals  or quotations  made  by
Company  which,  if accepted,  would  create  a Material  Contract with
Company.    Each of the Material  Contracts  is in full  force  and
effect  and  is a valid  and  binding Obligation  of the parties  thereto in
accordance  with the terms and conditions  thereof.   All Obligations required
to be performed under the terms of each of the Material Contracts by any party
thereto have been fully performed by all parties thereto, and no party to any
Material Contracts is in default with respect to any term  or
condition  thereof,  nor has any
event  occurred  which,  through  the  passage  of time  or the
giving  of  notice,  or  both,  would  constitute  a  default  thereunder  or  would  cause  the  acceleration   or
modification of any Obligation  of any party thereto or the creation of any
Encumbrance  upon any of the Assets of the Company.   Further, the Company has
received no notice, nor does the Company  have any knowledge,  of any
pending  or contemplated  tennination of any of the Material  Contracts  and, no
such termination is proposed or has been threatened, whether in writing or
orally.
 


6.14      Compliance  with Laws.   The Company is and at all times  has  been in
full compliance with all Laws.  The Company has not received any notice that it
is in violation of, has violated, or is under investigation with respect to, or
has been threatened to be charged with, any violation of any Law.
 


6.15      Intellectua l Property.  The Company owns or possesses
adequate  rights or licenses to use all
trademarks,  trade  names,  service  marks,  service  mark  registrations,  service  names,  patents,  patent
rights, copyrights, inventions,  licenses, approvals,
governmental  authorizations,  trade secrets and all other
intellectual  property  rights necessary  to conduct  its business as now
conducted.  The Company  does not have any knowledge of any infringement  by the
Company  of trademark, trade name rights, patents, patent rights,
copyrights,  inventions,  licenses,  service  names,  service  marks,  service  mark  registrations,  trade
secret or other similar  rights of others, and, to the knowledge  of the
Company,  there is no Claim being
made  or  brought  against,  or  to  the  Company's  knowledge,   being  threatened   against,  the  Company
regarding  trademark,  trade  name,  patents,  patent  rights,  invention,  copyright,  license,  service  names,
service marks, service mark registrations, trade secret or other infringement;
and the Company  is unaware of any facts or circumstances  which might give rise
to any of the foregoing.
 
 
 
Exhibit 10.1 - Page - 12

--------------------------------------------------------------------------------

 


6.16      Labor and Employment Matters.  The Company is not involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened.  None of the Company's employees  is a
member  of  a  union  and  the  Company  believes  that  its  relations  with  its
employees  are  good.  The Company has complied in all material respects with
all Laws relating to employment matters, civil rights and equal employment
opportunities.
 


6.17      Employee  Benefit  Plans.   Except as set fmih  in  Schedule
 6.17, the Company  does not have and has not ever maintained, and has no
Obligations  with respect to any employee  benefit plans or
arrangements,  including  employee  pension  benefit  plans,  as defined  in
Section  3(2)  of  the  Employee Retirement  Income Security  Act of 1974, as
amended  ("ERISA"),  multiemployer  plans,  as defined  in Section 3(37) of
ERISA, employee  welfare benefit plans, as defined in Section 3(1) of ERISA,
deferred compensation  plans, stock option plans, bonus plans, stock purchase
plans, hospitalization,  disability  and
other  insurance  plans,  severance  or  termination  pay  plans  and  policies,  whether  or  not  described  in
Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company  participate (collectively,  the "Employee  Benefit  Plans").  To the
Company's knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.   No withdrawal liability has
been incurred under any such Employee Benefit  Plans  and  no
"Reportable  Event"  or "Prohibited   Transaction'' (as
such  terms  are  defined  in
ERISA),  has  occurred  with  respect  to  any  such  Employee  Benefit  Plans,  unless  approved   by  the
appropriate  Governmental  Authority.   To  the Company's knowledge,  the
Company  has promptly  paid and discharged all Obligations arising under ERISA
of a character which if unpaid or unperformed  might result in the imposition of
an Encumbrance against any of its Assets or otherwise have a Material Adverse
Effect.
 


6.18      Tax Matters.   Except as set forth in  Schedule  6.18,  the
Company  has made and timely filed all Tax Returns required  by any
jurisdiction  to which it is subject,  and each such Tax Return  has been
prepared in compliance  with all applicable Laws, and all such Tax Returns are
true and accurate  in all respects.   With respect to any Tax Returns not timely
filed and listed on  Schedule 6.18, within ninety (90) days of the Effective
Date, the Company shall file all such Tax Returns and pay all Taxes,  penalties,
interest and other sums due in connection  with such late filing, if any .  The
Company is not aware of any facts, circumstances or other matters outstanding
with  any  taxing  authority   of  any  jurisdiction   in connection  with any
Tax Returns not timely filed that could have a Material Adverse Effect.  Except
and only to the extent that the Company  has set aside on its
books  provisions  reasonably  adequate  for the payment of all unpaid and
unreported Taxes, the Company has timely paid all Ta.'Ces shown or determined to
be due on such Tax Returns, except those being contested  in good faith, and the
Company  has set aside on its books provision reasonably  adequate  for the
payment of all Taxes  for periods  subsequent  to the periods to which such Tax
Returns apply. There are no unpaid Ta.xes in any material amount claimed to be
due by the taxing authority of any jurisdiction,  and the officers of the
Company know of no basis for
any  such  claim.    The  Company  has  withheld  and  paid  all  Taxes  to  the  appropriate   Governmental
Authority  required to have  been  withheld and  paid in connection  with
amounts  paid  or owing  to any Person.   There is no Proceeding  or Claim for
refund now in progress,  pending or threatened  against or with respect to the
Company regarding Taxes.
 

 
 
Exhibit 10.1 - Page - 13

--------------------------------------------------------------------------------

 
 
 
6.19      Insurance.   The Company  is covered  by valid, outstanding  and
enforceable  policies  of insurance which were issued to it by reputable
insurers of recognized financial responsibility,  covering  its properties,
Assets and businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts
which  are  prudent  and  typically  and  reasonably  carried  by  such  other  corporations   or  entities  (the
"Insurance Policies").  Such Insurance Policies are in full force and effect,
and all premiums due thereon have been paid.  None of the Insurance Policies
will lapse or terminate as a result of the transactions contemplated  by this
Agreement.   The  Company  has complied  with the  provisions  of
such  Insurance Policies.    The  Company  has
not  been  refused  any  insurance  coverage  sought  or  applied  for  and  the
Company  does not have any reason to believe  that it will not be able to renew
its existing  Insurance Policies as and when such Insurance Policies expire or
to obtain similar coverage from similar insurers as may be necessary to continue
its business  at a cost that would not materially  and adversely  affect  the
condition, financial or otherwise, or the earnings, business or operations of
the Company.
 


6.20     Permits. The Company possesses all Permits necessary to conduct its
business, and the Company  has not received any  notice of, or is
otherwise  involved  in any  Proceedings  relating to,  the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Company is in full compliance with the respective
requirements of all such Permits.
 


6.21      Bank  Accounts; Business  Location.  Schedule 6.21
 sets  forth,  with  respect  to  each account of the Company  with any bank,
broker or other depository  institution: (i) the name and account number of such
account; (ii) the name and address of the institution where such account  is
held; (iii) the name of any Person(s)  holding  a power of
attorney  with  respect to such  account,  if any; and (iv) the
names  of  all  authorized  signatories  and  other  Persons  authorized  to
withdraw  funds  from  each  such account.  The Company has no office or place
of business other than as identified on  Schedule 6.21 and the Company's
principal places of business and chief executive  offices  are indicated  on
Schedule  6.21. All books and records of the Company  and other material  Assets
of the Company  are held or located at the principal offices ofthe Company
indicated on  Schedule 6.21.
 


6.22      Environmental Laws.  The Company is and has at all times been in
compliance  with any and all applicable  Environmental  Requirements,  and there
are no pending Claims  against  the Company relating to any
Environmental  Requirements,  nor to the best knowledge  of the  Company,  is
there any basis for any such Claims.
 


6.23      Illegal Payments.   Neither  the Company,  nor
any  director,  officer,  agent,  employee  or other Person acting on behalf of
the Company  has, in the course of his actions  for, or on behalf of, the
Company:  (i)  used  any  corporate  funds  for  any  unlawful  contribution,   gift,  entertainment   or  other
unlawful expenses relating to political activity; (ii) made any direct or
indirect  unlawful  payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices  Act of 1977, as amended;  or
(iv) made any bribe,
rebate,  payoff,  influence  payment,  kickback  or  other  unlawful  payment  to  any  foreign  or  domestic
government official or employee.
 
 
 
Exhibit 10.1 - Page - 14

--------------------------------------------------------------------------------

 

 
6.24      Related Patty  Transactions.   Except  for arm's  length
transactions  pursuant to which the Company  makes  payments  in the
Ordinary  Course  of Business  upon terms  no  less favorable  than the Company
could obtain from third parties and except as otherwise set forth in  Schedule
 6.24, none ofthe officers, directors or employees of the Company,  nor any
stockholders  who own, legally or beneficially, five percent  (5%)  or more of
the issued  and  outstanding  shares  of any class of the Company's  capital
stock (each a "Material Shareholder"), is presently a party to any
transaction  with the Company  (other
than  for  services  as  employees,   officers  and  directors),   including  any  Contract   providing   for   the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder  or, to the best knowledge of
the Company, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial  or material interest in or
of which any officer, director or employee of the Company or Material
Shareholder  is an officer, director, trustee or partner.  There are no
Claims  or
disputes  of  any  nature  or  kind  between  the  Company  and  any  officer,  director  or  employee   of  the
Company or any Material Shareholder, or between any of them, relating to the
Company and its business.
 


6.25      Internal Accounting Controls.    The  Company  and  each  of  its
subsidiaries   maintain  a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are
executed  in  accordance   with  management's  general  or  specific   authorizations;
(ii) transactions   are recorded  as necessary  to  permit  preparation  of
financial  statements  in conformity  with  GAAP  and  to maintain asset
accountability;  (iii) access to Assets  is permitted  only in accordance  with
management's general  or specific  authorization;  and (iv) the
recorded  accountability  for  Assets  is compared  with  the existing Assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 


6.26     Acknowledgement Ree:ardine: Buyer's  Purchase of the Securities.  The
Company acknowledges and agrees that Buyer is acting solely in the capacity  of
an arm's  length purchaser  with respect to this Agreement and the
transactions  contemplated  hereby. The Company further acknowledges that Buyer
is not acting as a financial  advisor or fiduciary  of the Company  (or in any
similar  capacity) with respect to this Agreement  and the
transactions  contemplated  hereby and any advice given  by Buyer or  any  of
its  representatives or agents in connection with this
agreement   and   the  transactions contemplated  hereby  is
merely  incidental  to Buyer's purchase  of the Securities.  The Company further
represents to Buyer that the Company's decision to enter into this Agreement has
been based solely on the independent evaluation by the Company and its
representatives.
 


6.27           Intentionally Left Blank.
 


6.28      Brokerage Fees.   There is no Person acting on behalf of the
Company  who is entitled  to or has any claim for any brokerage or finder's  fee
or commission in connection  with the execution  of this Agreement or the
consummation  of the transactions contemplated  hereby.
 


 
Exhibit 10.1 - Page - 15

--------------------------------------------------------------------------------

 
 


6.29      Full Disclosure.   All the representations  and warranties  made by
Company  herein or in
the  Schedules   hereto,  and  all  of  the  statements,   documents   or  other  information   pertaining   to  the
transaction  contemplated  herein made or given by Company,  its agents or
representatives, are complete and accurate, and do not omit any
information  required to make the statements  and information  provided, in
light of the transaction  contemplated  herein and in light of the
circumstances  under which they  were made, not misleading, accurate and
meaningful.
 


ARTICLE VII COVENANTS
 


7.1           Negative Covenants.
 


(a)           Indebtedness.                                So  long  as  Buyer  owns,  legally   or  beneficially,   any  of  the
Debentures,  neither  the Company,  nor any of its
subsidiaries  shall,  either  directly  or indirectly,  create, assume, incur or
have outstanding any indebtedness  for borrowed money of any nature or kind
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise,  for any Obligation of any other Person, except
for: (i) the Debentures; (ii) Obligations  for accounts  payable, other than for
money borrowed,  incurred in the Ordinary Course of Business;  (iii)
indebtedness  existing on the date hereof and set forth in the Company Financial
Statements or otherwise set forth in Schedule 7.1(a); and (iv) indebtedness
approved by the Buyer, which approval shall not be unreasonably  withheld. Buyer
and the Company  agree that the foregoing  restrictions  will no longer
apply  or be effective  upon payment in full of the Debentures.
 


(b)        Encumbrances.    So  long  as  Buyer  owns,  legally  or  beneficially,   any  of  the
Debentures,  neither  the Company,  nor any of its subsidiaries  shall,
either  directly  or indirectly,  create, assume, incur or suffer or permit to
exist any Encumbrance  upon any Asset of the Company  or any of its
subsidiaries, whether owned at the date hereof or hereafter acquired.
 


(c)           Intentionally Left Blank.
 


(d)        Transfer;  Merger.    So  long  as Buyer  owns,  legally  or
beneficially,  any  of the Debentures, neither the Company, nor any of its
subsidiaries  shall, either directly or indirectly,  permit or enter into any
transaction involving  a "Change  in Control" (as hereinafter defined),  or any
other merger, consolidation,  sale, transfer, license, lease, encumbrance  or
otherwise disposition  of all or any pmi of its prope1iies or business or all or
any substantial  pmi of its Assets, except for the sale, lease or licensing  of
property or Assets of the Company in the Ordinary Course of Business.  For
purposes ofthis Agreement, the term "Change of Control" shall mean any sale,
conveyance,  assignment  or other transfer,  directly or
indirectly,  of  any  ownership  interest  of the  Company  or  any  of its
subsidiaries  which  results  in any change in the identity  of the
individuals  or entities  previously  having  the power to direct, or cause  the
direction  of, the management  and  policies  of the Company  or any of its
subsidiaries,  or the grant  of a security interest in any ownership  interest
of any Person  directly or indirectly  controlling  the Company, which could
result in a change in the identity of the individuals or entities
previously  having the power to direct, or cause the direction  of, the
management  and policies of the Company  or any of its subsidiaries. Buyer and
the Company  agree  that the foregoing  restrictions  will no longer  apply or
be effective  upon payment in full of the Debentures.
 
 
 
Exhibit 10.1 - Page - 16

--------------------------------------------------------------------------------

 


(e)         Capital Expenditures.   So long as Buyer owns, legally or
beneficially,  any of the Debentures,  neither the Company,  nor any of its
subsidiaries  shall, either directly  or indirectly,  make or
incur  Obligations  or  undertake  expenditures  for  the  acquisition  or  lease  of
any  fixed  Assets  or  other Obligations or expenditures  which are required to
be capitalized  under GAAP.
 


(f)           Distributions;    Restricted   Payments.    So   long   as   Buyer   owns,   legally   or
beneficially, any of the Debentures,  neither the Company,  nor any of its
subsidiaries  shall, either directly or indirectly:  (i) purchase  or redeem any
shares of its capital stock; (ii) declare  or pay any dividends  or
distributions,  whether  in cash or otherwise,  or set aside any funds for any
such  purpose;  (iii) make any loans, advances  or extensions  of credit  to, or
investments  in, any Person,  including,  without  limitation, any
Affiliates  of the  Company  or its subsidiaries,  or the  Company's
officers,  directors,  employees  or Material  Shareholders,  or the
officers,  directors,  employees  of any subsidiary  of the Company;  or (iv)
increase the annual salary paid to any officers or directors of the Company  or
any of its subsidiaries  as of the Effective  Date.   Notwithstanding the
foregoing  restrictions  in this Section  7.l(:f) to the contrary, so long as no
default or Event of Default exists under this Agreement  or any other
Transaction  Documents, the restrictions under this Section 7.l(:f) shall not
apply.   Immediately upon the occurrence of a default or
 


 
Event of Default under this Agreement or any other Transaction Documents,  the
restrictions  under this Section 7.l(f)  shall become applicable and effective.
 


(g)        Use of Proceeds.   The proceeds from the purchase and sale  of  the
Debentures shall only be used by the Company for the specific purpose of paying
for audit and legal expenses  of the Company  necessary or required for the
Company  to file a registration  statement  on Form S-1, and for general working
capital purposes.
 


(h)         Business  Activities:  Change  of  Legal     tarus and
 Organizational   Documents. Neither the Company, nor any of its subsidiaries,
shall: (i) engage in any line of business other than the businesses engaged in
as of the Effective Date  and business  reasonably  related  thereto;  (li)
change  its
respective  name,  organizational   identification   number,  its  type  of  organization,   its  jurisdiction   of
organization or other legal structure; or (iii) permit its Certificate of
Incorporation,  Bylaws or other organizational  documents to be amended or
modified in any way which could reasonably  be expected  to have a Material
Adverse Effect.
 


(i)         Transactions  with Affiliates.   Neither the Company,  nor any of
its subsidiaries,
shall  enter  into  any  transaction  with  any  of  its  Affiliates,   officers,  directors,   employees,   Material
Shareholders ·or other insiders, except in the Ordinary Course of Business and
upon fair and reasonable terms that are no less favorable to the Company or its
subsidiaries, as applicable, than it would obtain in a comparable  arm
's  length  transaction  with  a  Person  not  an  Affiliate  of  the  Company   or  any  of  its
subsidiaries.
 


7.2           Affirmative Covenants.
 


(a)         Coroorate Existence.  The Company and each of its
subsidiaries  shall at all times preserve and maintain their respective: (i)
existence and good standing  in the jurisdiction  of its and their
organization;  and (ii) its and  their  qualification  to  do
business  and  good  standing  in each  jurisdiction where  the  nature  of  its
and  their  business  makes  such  qualification  necessary,  and  shall  at  all  times
continue as a going concern in the business which the Company is presently
conducting.
 
 
 
Exhibit 10.1 - Page - 17

--------------------------------------------------------------------------------

 

 
(b)        Tax Liabilities.   The Company and each of its subsidiaries  shall at
all times pay and discharge- all Taxes upon, and all Claims (including claims
for labor, materials and supplies)  against the Company and each of its
subsidiaries  or any of its or their properties or Assets,  before the same
shall become delinquent and before penalties accrue thereon,  unless and to the
extent that the same are being contested  in good faith by
appropriate  proceedings  and for which adequate  reserves  in accordance  with
GAAP are being maintained.
 


(c)         Notice of Proceedings.   The Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of all threatened
or pending Proceedings before any Governmental  Authority which may have a
Material Adverse Effect.
 


(d)        Material  Adverse Effect.   The Company shall,  promptly,  but not
more than five (5) days after knowledge  thereof shall have come to the
attention  of any officer  of the Company,  give written notice to the Buyer of
any event, circumstance,  fact or other matter that could in any way have or be
reasonably expected to have a Material Adverse Effect.
 


 
(e)          Notice of Default.   The Company shall,  promptly, but not
more  than five (5) days after the commencement thereof,  give  notice  to the
Buyer  in writing  of the occurrence of any  default or "Event  of Default" (as
such term is defined  in any of the Transaction Documents) or of any
event  which,
with  the  lapse  of  time,  the  giving  of  notice  or  both,  would  constitute
a default  or  an  Event  of  Default hereunder  or under any other Transaction
Documents.
 


(f)         Reporting Status; Listing.  So long as Buyer  owns,  legally  or
beneficially, any  of the Securities, the  Company  shall:  (i)  file  in a
timely  manner  all  reports  required  to  be filed  under  the
Securities  Act,  the  Exchange   Act  or  any  securities  Laws   and  regulations  thereof   applicable  to  the
Company   of  any  state  of
the  United  States,   or  by  the  rules  and  regulations of  the  Principal
Trading Market,  and, to provide  a copy thereof  to the Buyer  promptly after
such filing;  (ii) not terminate its status as an issuer  required to
file  reports  under  the  Exchange Act  even  if the  Exchange Act  or
the  rules  and
regulations  thereunder  would   otherwise  permit   such   termination;  (iii)  if  required  by  the  rules   and
regulations of the  Principal  Trading  Market, promptly  secure  the
listing  of the Shares  upon  the  Principal Trading  Market  (subject  to
official  notice  of issuance) and, take  all reasonable action  under  its
control to maintain  the continued listing,  quotation and trading of its Common
Stock  (including, without limitation,
the  Shares)   on  the  Principal   Trading   Market, and  the  Company
shall  comply   in  all  respects   with  the Company 's  reporting,
filing  and  other  Obligations under  the  bylaws  or rules  of  the  Financial
Industry Regulatory Authority, Inc. and such other  exchanges, as applicable.
The Company shall  promptly  provide to Buyer copies  of any notices it receives
from the SEC or any Principal  Trading Market.
 
 
 
Exhibit 10.1 - Page - 18

--------------------------------------------------------------------------------

 

 
(g)         Rule 144.   With a view to making  available to
Buyer  the  benefits  of Rule  144,  so long as Buyer  owns,  legally or
beneficially, any of the Securities, the Company shall,  at its sole expense:
 


(i)        make, keep and ensure that  adequate current
public  information  with respect to the Company, as required  in accordance
with Rule 144, is publicly  available;
 


(ii)       furnish to the  Buyer, promptly upon reasonable request:
(A)  a  written
statement  by  the  Company  that  it  has  complied  with  the  reporting  requirements  of  Rule   144,   the
Securities Act and  the Exchange Act;  and  (b) such  other  information as may
be reasonably requested by Buyer  permit  the Buyer  to sell any ofthe
Securities pursuant to Rule 144 without limitation; and
 


(iii)        promptly  at the request  of the Buyer,  give  the  Company's
transfer agent instructions to the  effect  that,  upon  the  transfer  agent's
receipt  from  the Buyer  of a certificate (a "Rule 144  Certificate")
 certifying that  the  Buyer's  holding
period  (as  determined  in  accordance  with   the provisions of Rule  I 44)
for any  portion  of the Shares  which  the Buyer  proposes to sell  (the
"Securities Being Sold") is not  Jess than six (6) months, and receipt  by the
transfer  agent  of the "Rule 144  Opinion" (as hereinafter defined) from the
Company or its counsel, the transfer agent  is to effect  the transfer of the
Securities Being  Sold  and  issue  to the  Buyer(s) or  transferee(s)
thereof  one  or  more  stock  certificates representing the  transferred
Securities Being  Sold  without any  restrictive legend  and  without  recording
any  restrictions on  the transferability of such  shares  on the  transfer
agent's  books  and  records.    In this regard,  upon  Buyer's
request,  the  Company shall  have  an affirmative obligation to cause  its
counsel to issue to the transfer agent  a legal opinion  providing
that,  based  on the Rule  144 Certificate, the Securities
Being  Sold  may  be  sold  pursuantto the  provisions
of  Rule  144,  even  in  the  absence of  an  effective registration statement
(the "Rule 144 Opinion").  If the transfer agent  reasonably requires any
additional documentation at  the  time  of the  transfer, the  Company
shall  deliver  or cause  to  be  delivered all  such reasonable additional
documentation as may  be necessary to effectuate the issuance of an unlegended
ce1tificate,  all at the Company's expense.
 




 
(h)        Employment  Contracts  and Kev  Man  Insurance.    On or prior  to a
date  that  is sixty (60) days following the First Closing, the Company shall
enter into employment  contracts  with Paul Kalkbrenner,  President and CEO,
Mark Summers,  CFO, and David  Brown, COO.   The Company  shall deliver copies
of the fully executed  employment contracts  to the Buyer within such
sixty  (60) days.  In addition, on or prior to a date that is sixty (60) days
following  the First Closing, provided such key man insurance is reasonably
obtainable and reasonable in cost, the Company shall purchase (at its sole
expense
with  premiums  prepaid)  and  keep  in  full  force  and  effect  at  all  times  while  the  Debentures   remain
outstanding,  key man life insurance  on Paul Kalkbrenner  in an amount  at
least equal  to the  principal amount of the Debentures then outstanding,  plus
all interest and premiums that may otherwise  be payable under the Debentures
assuming they remain outstanding for their entire term, which insurance shall
name the Buyer as beneficiary thereof  and shall provide for proceeds thereof to
be payable directly  to Buyer. Such key man life insurance shall  be purchased
from insurance  companies  reasonably  acceptable  to the Buyer and the original
policy of such insurance shall be delivered to the Buyer no later than the
sixtieth (60th) day following the First Closing.   The parties agree that cost
for such key man insurance of $10,000 or less per year shall be
deemed  reasonable.   The Company  hereby represents  and warrants that it is
not aware of any facts, circumstances  or other matters that would  prevent  the
Company  from obtaining  the key man insurance required hereby on Paul
Kalkbrenner.
 
 
 
Exhibit 10.1 - Page - 19

--------------------------------------------------------------------------------

 


 
7.3           Reporting Requirements.   The Company shall fumish to the Buyer
the following:
 


(a)        Annual Audited  Financial Statements.   Within ninety (90) days after
the close of each fiscal  year  of the Company,  a copy  of
the  annual  audited  financial  statements  of the  Company, including  balance
sheet, statement  of income and retained earnings, statement  of cash flows for
the fiscal
year  then  ended,  in  reasonable   detail,   prepared  and  reviewed   by  an  independent   certified   public
accountant reasonably acceptable to Buyer, containing an unqualified  opinion of
such accountant;  and
 


(b)           Within twent;(20) days following the end of each month, a copy of
the financial statements  of
the  Company  regarding  such  month,  including  balance  sheet,  statement  of  income  and
retained eamings,  statement  of cash flows for the month then ended,  in
reasonable  detail, prepared  and certified as accurate in all material respects
by the an officer of the Company.
 


7.4      ·
Financial   Covenants.     The  Company   shall   meet  or  exceed  the  quarterly   EBITDA
benchmarks  set forth in  Exhibit  "B" attached  hereto,  measured  as of
the  respective  dates set forth  on Exhibit  "B".  Notwithstanding
anything  contained  in this  Agreement  to  the  contrary,  so  long  as  no
default  or Event  of  Default  has  occurred  under this  Agreement  or
any  other Transaction  Documents, failure by the Company to meet the financial
covenants in this Section 7.4 shall not, in and of itself, be a default
hereunder; provided, however,  that upon the occurrence  of a default or an
Event of Default by the Company  under  this  Agreement  or any  other
Transaction  Documents,  the  financial  covenants  of this Section 7.4 shall
become fully  applicable  and effective  and the Company 's failure to
comply  with same shall, in that event, be a default under this Agreement.
 


7.5           Fees and Expenses.
 


(a)         Transaction  Fees.   The Company  agrees  to pay to Buyer  a
transaction  advisory fee equal to four percent (4%) of the amount of the
Debentures  purchased  by Buyer at the First Closing, which fee shall be due and
payable on the Effective Date and withheld from the gross purchase price paid by
Buyer  for the  Debentures.    In the event  of  a
Second  Closing,  the  Company  shall  pay  to Buyer a transaction advisory fee
equal to two percent (2%) of the amount of the Debentures  purchased  by Buyer
at the Second Closing, which fee shall be due and payable upon the Second
Closing  and withheld from the gross purchase price paid by Buyer for the
Debentures at the Second Closing.
 


(b)        Due Diligence Fees.   The Company agrees to pay to the Buyer  a due
diligence fee equal to Ten Thousand  and No/100 Dollars ($10,000.00),  which
shall  be due and  payable  in full on the Effective Date, or any remaining
portion thereof shall be due and payable on the Effective Date if a portion of
such fee was paid upon the execution of any term sheet related to this
Agreement.
 
 
 
Exhibit 10.1 - Page - 20

--------------------------------------------------------------------------------

 

 
(c)        Document Review and Legal Fees.  The Company agrees to pay to the
Buyer or its counsel a document  review and legal fee equal to Ten
Thousand  and  No/100 Dollars  ($10,000.00), which shall be due and payable in
full on the Effective Date, or any remaining  portion  thereof shall  be due and
payable on the Effective Date if a portion of such. fee was paid upon the
execution  of any term sheet related to this Agreement.   In addition, in the
event of a Second Closing, the Company  agrees to pay to the Buyer or its
counsel  an additional  structuring  and legal fee equal to Five Thousand  and
No/1 00 Dollars ($5,000.00).  The Company also agrees to be responsible for the
prompt payment of all legal fees and expenses of the Company and its own
counsel  and other professionals incurred  by the Company in connection with the
negotiation and execution of this Agreement and the Transaction  Documents.
 


(d)        Other Fees.  The Company also agrees to pay to the Buyer,  upon
demand, or to
otherwise  be  responsible  for  the  payment  of,  any  and  all  other  costs  and  expenses,   including  the
reasonable  fees,  costs,  expenses  and  disbursements  of
counsel  for  the  Buyer  and  of  any  experts  and agents, which the Buyer may
incur or which may otherwise be due and payable in connection  with: (i) the
preparation, negotiation, execution, delivery, recordation, administration,
amendment, waiver or other modification or termination ofthis Agreement or any
other Transaction Documents;  (ii) any documentary stamp taxes,
intangibles  taxes, recording tees, filing fees, or other similar taxes, fees or
charges  imposed by or due to any Governmental  Authority in connection with
this Agreement or any other Transaction Documents; (iii) the exercise or
enforcement  of any of the rights of the Buyer under this Agreement or the
Transaction Documents; or (iv) the failure by the Company to perform or observe
any of the provisions of this Agreement or any of the Transaction
Documents.  Included in the foregoing shall be the amount of all expenses  paid
or incurred  by Buyer in consulting  with counsel  concerning  any of  its
rights  under this Agreement or any other Transaction  Document  or under
applicable  law.  To the extent  any such costs, fees, charges, taxes or
expenses are incurr-ed prior to the funding of proceeds from a Closing,  same
shall
be  paid  directly  from  the  proceeds  of  each  such  Closing.    All  such  costs  and  expenses,  ·if  not  so
immediately  paid when due or upon demand thereof, shall bear interest from the
date of outlay until paid, at the highest rate set forth in the Debenture, or if
none is so stated, the highest rate allowed  by law.  All of such costs and
expenses shall be part of the Obligations  due under the Debentures.   The
provisions of this Subsection  shall survive  the termination  of this
Agreement.   Notwithstanding  anything  contained in this Section 7.5(cl) to the
contrary,  the Buyer agrees that it shall not directly  pay any of the fees or
costs required to be paid under this Section 7.5(d) unless the Buyer first makes
written demand to the Company for payment of same, and if the Company fails to
pay such fees or costs within ten (10) days from the date the Buyer notifies the
Company that such fees or costs are due, then the Buyer may (but shall  have no
obligation to do so) pay such fees and costs in accordance with this Section
7.5(d).
 


7.6           Shares.
 


(a)         Share Issuance.  At each Closing, the Company shall issue to the
Buyer that number  of shares  of the  Company's Common  Stock  that  equal  to a
dollar  amount  that  is twenty-five percent (25%) of the gross Purchase Price
of the Debentures purchased at.each Closing  (in the aggregate, the
"Share Value").  By way of example only, at the First Closing, where the Buyer
is purchasing  and the Company is issuing Debentures  of $500,000, -the Company
shall issue to the Buyer  a number of shares that equal to an aggregate Share
Value of$125,000 ofthe Company's Common Stock, since $125,000 is 25% of the
amount of the Debentures being purchased at the First Closing.  For purposes  of
determining the number of Shares issuable to Buyer under this Section 7.6, the
Company's Common  Stock  shall  be valued as of the business day
immediately  prior to the date the purchase of the Debenture  is funded  by
Buyer (the "Valuation  Date"), using the daily volume weighted average price of
the Common  Stock  for
the  five  (5)  trading  days  immediately  prior  to  the  Valuation  Date  (the  "VWAP"),
 as  reported   by Bloomberg L.P.  The Buyer shall confirm to the Company in
writing, the VWAP for the Common  Stock as of the Valuation  Date, and
the  corresponding  number  of Shares issuable  at the  applicable  Closing
based on such VWAP.  The Company shall instruct its transfer agent to issue
certificates  representing  the Shares issuable to the Buyer immediately upon
the occurrence of each Closing, and shall cause its transfer agent to deliver
such certificates to Buyer within ten (10) days following each Closing.   In the
event such certificates representing the Shares issuable hereunder shall not be
delivered to the Buyer  within said ten
(10)  day  period,  same  shall   be  an  immediate   default   under  this  Agreement   and  the  Transaction
Documents.  The Shares shall be deemed fully eamed by Buyer upon issuance
therefor.
 
 
 
Exhibit 10.1 - Page - 21

--------------------------------------------------------------------------------

 
 
 
(b)           Adjustments.   It is the intention of the Company and Buyer that
the value of the Shares on a date that is nine (9) months after the applicable
Closing (the "Nine Month Valuation Date") shall  be equal to the
Share  Value.   Valuation  of the Shares  at the Nine Month  Valuation  Date
shall  be undertaken  by Buyer  using the VWAP of the Common  Stock for the five
(5) trading  days immediately prior to the Nine Month  Valuation Date, as
repo1ted by Bloomberg  L.P.   In the event  the value  of the Shares issued to
Buyer under this Section 7.6 (including any proceeds received by the Buyer from
sales of the Shares at any time prior to the Nine Month Valuation Date), at the
Nine Month Valuation  Date, is less than the Share  Value, then the Buyer shall
so  notifY the Company  and the Company  hereby  agrees  to either: (i)
immediately pay such shortfall  in cash to the Buyer; or (ii) immediately take
all required  action necessary or required in order to cause the issuance of
additional shares of the Company's Common Stock to Buyer such that at the Nine
Month Valuation Date, the Buyer shall have been issued Shares  having an
aggregate value, using the valuation methodology  set forth above, equal to the
Share  Value.   In the event the value of the Shares issued to Buyer  under this
Section  7.6 (including  any proceeds  received  by the Buyer from sales of the
Shares at any time prior to the Nine Month Valuation Date),  at the Nine Month
Valuation Date, is more than the Share Value, then the Buyer shall so notifY the
Company  and the Buyer hereby agrees to return to the Company  such number of
Shares  such that at the Nine Month  Valuation Date, the Buyer shall only retain
Shares (or cash proceeds from the sale of Shares)  having  an aggregate
value,  using  the valuation  methodology  set  forth  above,  equal  to
the  Share  Value. In  the  event  an additional  Share  issuance  is required
at the Nine Month  Valuation  Date, the Company  shall instruct  its
transfer   agent  to  issue  certificates   representing   such   additional   Shares  to  the  Buyer   immediately
subsequent  to the Buyer's  notification to the Company  that additional Shares
are issuable hereunder,  and the Company shall  in any event cause its transfer
agent to deliver such certificates  to Buyer  within ten
(10)  days  following   the  date  Buyer  notifies  the  Company   that  additional  Shares  are  to  be  issued
hereunder.   In the event such certificates  representing such
additional  Shares issuable  hereunder shall not be delivered to the Buyer
within said ten (10) day period, same shall be an immediate  default under this
Agreement and the Transaction Documents.
 
 
 
Exhibit 10.1 - Page - 22

--------------------------------------------------------------------------------

 
 
 
    (c)         Registration  of Shares.   The Common  Stock  to be issued  to
Buyer  pursuant  to this Section 7.6 shall be included on any registration
statement filed by the Company after the date hereof, unless such shares may be
resold without any limitation pursuant to Rule 144 ofthe SEC.


 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL
 


The obligation of the Company hereunder to issue and sell the Securities  to the
Buyer  at the Closings  is subject  to  the satisfaction,  at
or  before  the  respective  Closing  Dates,  of  each  of  the
following  conditions,  provided  that
these  conditions  are  for  the  Company's sole  benefit  and  may  be waived
by the Company at any time in its sole discretion:
 


8.1           Buyer  shall   have  executed  the  Transaction   Documents   and  delivered  them   to  the
Company.
 


8.2        The representations  and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the
Closing  Dates as though  made at that time (except  for
representations  and  warranties  that speak  as of a
specific  date),  and  the  Buyer  shall  have  performed, satisfied and
complied in all material respects with the covenants, agreements  and
conditions  required  by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.
 


ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE
 


9.1        First Closing.   The obligation of the Buyer hereunder to purchase
the Debentures  at the First Closing  is subject to the satisfaction,  at or
before the First Closing  Date, of each of the following
conditions,  provided  that these  conditions  are for
the  Buyer's  sole  benefit  and may  be waived  by the Buyer at any time in its
sole discretion:
 


(a)         The  Company  shall  have  executed  and  delivered  the  Transaction  Documents
applicable to the First Closing and delivered the same to the Buyer.
 


(b)        The representations  and warranties  of the Company  shall be true
and correct  in all material  respects  (except  to the extent  that any  of
such  representations  and  warranties  are already qualified as to materiality
in Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification)  as of the date
when made and as of the First Closing Date as though  made at that time
(except  for representations  and warranties  that speak  as of a specific date)
and the Company shall have performed, satisfied and complied  in all material
respects with
the  covenants,  agreements  and  conditions  required  by  this  Agreement  to  be  performed,  satisfied  or
complied with by the Company at or prior to the First Closing Date.
 


(c)           The  Buyer  shall  have  received   an  opinion  of  counsel  from  counsel  to  the
Company in a form satisfactory to the Buyer and its counsel.
 


 
Exhibit 10.1 - Page - 23

--------------------------------------------------------------------------------

 
 


(d)        The Company shall have executed and delivered  to Buyer a closing
certificate  in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate  of good
standing evidencing  the formation  and good standing  of the Company
from  the  secretary   of  state  (or  comparable  office)  from  the  jurisdiction   in  which  the  Company  is
incorporated,  as of a date within ten (10) days of the First Closing Date; (ii)
the Company's Certificate of Incorporation;  (iii) the Company 's Bylaws; and
(iv) copies ofthe resolutions  ofthe board of directors of
the  Company  consistent  with Section  6.3,  as adopted  by the Company's
board  of  directors  in a form reasonably acceptable to Buyer.
 


 
(e)           The Company  shall  have authorized,  by
appropriate  resolution,  the  issuance  of the Shares.
 


 
(f)           No  event  shall  have  occurred  which  could  reasonably  be
expected  to  have  a Material Adverse Effect.
 


(g)        The Company shall have executed such other agreements, certificates,
confirmations  or resolutions as the Buyer may required to consummate  the
transactions  contemplated  by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
 


9.2        Second Closing.   Provided the Buyer is to purchase additional
Debentures  in accordance with Section 4.4 at a Second  Closing, the
obligation  of the Buyer hereunder  to accept  and purchase  the Debentures  at
the Second Closing is subject to the satisfaction,  at or before the
Second  Closing  Date, of each of the following conditions:
 


(a)           The Company shall have executed  the
Transaction  Documents  applicable  to the
 
Second Closing and delivered the same to the Buyer.
 


(b)        The representations and warranties  of the Company  shall  be true
and correct in all material  respects (except  to the extent  that  any  of
such  representations  and  warranties  are already qualified as to materiality
in Article VI above, in which case, such representations  and warranties shall
be true  and  correct  in all respects  without  further  qualification)  as of
the  date  when  made  and as  of the Second Closing Date as though made at that
time (except for representations and warranties  that speak as of a specific
date) and the Company  shall have perfonned,  satisfied and complied in all
material  respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied  with by the Company at or
prior to the Second Closing Date.
 


(c)           No  event  shall  have  occurred  which  could  reasonably  be
expected  to  have  a Material Adverse Effect.
 


(d)        The   Company    shall   have    executed    such   other   agreements,    certificates,
confirmations  or resolutions  as the Buyer  may required to consummate  the
transactions  contemplated  by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
 
 
 
Exhibit 10.1 - Page - 24

--------------------------------------------------------------------------------

 

 
ARTICLE X
INDEMNIFICATION
 


10.1      Company's Obligation to
Indemnify.    In  consideration   of  the  Buyer's execution  and
delivery   of  this  Agreement   and  acquiring   the  Securities   hereunder,   and  in  addition   to  all  of  the
Company's other obligations  under this Agreement,  the Company  hereby agrees
to defend and indemnifY Buyer and its Affiliates and subsidiaries  and their
respective directors, officers, employees,  agents and representatives, and the
successors and assigns of each of them (collectively, the
"Buyer Indemnified Parties") and Company does hereby agree to hold the Buyer
Indemnified  Parties forever  harmless, from and against any and all Claims
made, brought or asserted against the Buyer Indemnified  Parties,  or any one of
them, and Company hereby agrees to pay or reimburse the Buyer
Indemnified  Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable  attorneys' and
paralegals'  fees and expenses,  court  costs,  settlement  amounts,  costs of
investigation  and  interest thereon from the time such  amounts are due  at the
highest  non-usurious  rate of  interest  permitted  by applicable Law, through
all negotiations, mediations, arbitrations, trial and appellate levels, as a
result of, or arising out of, or relating  to: (i) any  misrepresentation  or
breach of any representation or  warranty made by the Company in this Agreement,
the Transaction Documents  or any other certificate,  instrument or document
contemplated hereby or thereby; or (ii) any breach of any covenant,
agreement  or Obligation ·
of  the  Company  contained  in  this  Agreement,  the  Transaction  Documents  or  any  other  certificate,
instrument or document contemplated hereby or thereby. To the extent that the
foregoing  undertaking  by the Company may be unenforceable for any reason, the
Company shall make the maximum  contribution
to  the  payment  and  satisfaction  of  each  of  the  Claims  covered  hereby,  which  is  permissible   under
applicable Law.
 


10.2      Buyer's  Obligation  to  Indemnify.    In
consideration  of  the  Company's execution  and delivery of this Agreement, and
in addition  to all of the Buyer's  other obligations  under this Agreement, the
Buyer hereby agrees to d efend and indemnify  the Company  and its
Affiliates  and subsidiaries  and their respective  directors, officers,
employees,  agents and representatives, and the successors  and assigns of each
of them (collectively, the "Company Indemnified Parties") and the Buyer does
hereby agree to hold
the  Company  Indemnified  Parties  forever  harmless,  from
and  against  any  and  all  Claims  made, brought or asserted against the
Company  Indemnified Parties,  or any one of them, and the Buyer hereby agrees
to pay or reimburse the Company Indemnified Parties for any and all Claims
payable by any of the Company  Indemnified  Parties  to
any  Person,  including  reasonable  attorneys'  and  paralegals'   fees  and
expenses, court costs, settlement amounts, costs of investigation and interest
thereon from the time such amounts are due at the highest non-usurious rate of
interest permitted by applicable  Law, through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to: (i)
any  misrepresentation   or  breach  of  any  representation  or
warranty  made  by  the  Buyer  in this Agreement,  the
Transaction  Documents  or
any  other  certificate,  instrument  or  document  contemplated hereby or
thereby; or (ii) any breach of any covenant, agreement or Obligation of the
Buyer contained  in this Agreement, the Transaction
Documents   or   any   other   certificate, instrument or document contemplated
hereby or thereby. To the extent that the foregoing undertaking by the Buyer may
be
unenforceable  for  any  reason,  the  Buyer  shall  make  the  maximum  contribution  to  the  payment  and
satisfaction of each of the Claims covered hereby, which is penhissible  under
applicable  Law.

 
 
Exhibit 10.1 - Page - 25

--------------------------------------------------------------------------------

 
 
 
ARTICLE XI
MISCELLANEOUS
 


11.1      Notices.   All notices of request, demand  and other
communications  hereunder  shall  be addressed to the parties as follows:
 


If to  the Company:                              Dynamic  Ventures Corp.
8776 E. Shea Blvd., Suite B3A-615
Scottsdale,  AZ 85260
Attn: Mr. Paul Kalkbrenner, CEO
Telephone:   
Facsimile:   
E-Mail: paul@bbsiaz.com


 


 
With a copy to:                                     Luke C. Zouvas, Esq.
Zouvas Law Group, P.C.
2368 Second Avenue, 1st Floor
San Diego, CA 92101
Telephone: 619.688.1715
Fax: 619.688.1716
Email: lzouvas@zouvaslaw.com
 


If to the Secured Party:                       TCA Global Credit Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com
 


With a copy to:                                    David Kahan, P.A.
3 125 W. Commercial Blvd., Suite 1 00
Ft, Lauderdale,  FL 33309
Attn: David Kahan, Esq.
Telephone:  (954) 548-3930
Facsimile: (954) 548-3910
E-Mail: david@dkpalaw.com
 


Unless the address is changed by the party by like notice given to the other
parties.   Notice shall be in writing and shall be deemed delivered:  (i) if
mailed by certified mail, return. receipt  requested,  postage prepaid and
properly addressed to the address below, then three (3) business days after
deposit of same in a regularly maintained U.S. Mail receptacle; or (ii) if
mailed by Federal  Express, UPS or other nationally
recognized  overnight  courier  service,  next  business  morning  delivery,  then  one  (1)  business  day  after
deposit of same in a regularly  maintained receptacle of such overnight
courier;  or (iii) if hand delivered, then upon hand delivery thereof to the
address indicated  on or prior to 5:00p.m., EST, on a business day. Any notice
hand delivered after 5:00 p.m., EST, shall be deemed delivered on the following
business day.
Notwithstanding  the  foregoing,  notice,  consents,  waivers  or  other  communications
referred  to  in this Debenture  may be sent  by facsimile,  e-mail, or other
method  of delivery,  but shall  be deemed  to have been delivered only when the
sending party has confirmed (by reply e-mail or some other form of written
confirmation) that the notice has been received by the other party.
 
 
 
Exhibit 10.1 - Page - 26

--------------------------------------------------------------------------------

 
 


11.2      Entire
Agreement.     This  Agreement,   including   the  Exhibits  and  Schedules   attached
hereto and the documents  delivered  pursuant hereto,  including  the
Transaction  Documents,  set forth  all
the  promises,  covenants,  agreements,  conditions  and  understandings   between  the  parties  hereto  with
respect to the subject matter hereof and thereof, and supersede  all prior and
contemporaneous agreements,
understandings,  inducements  or  conditions,  expressed  or  implied,  oral  or  written,  except  as
contained herein and in the Transaction  Documents.
 


11.3      Assignment.  The Buyer may at any time assign its rights in this
Agreement or any of the other  Transaction  Documents,  or  any  part
thereof,  subject  to  obtaining  the  Company's prior  written
consent,  which  consent shall
not  be  unreasonably  withheld,  conditioned  or  delayed.  In addition, the
Buyer may at any time sell one or more participations in the Debentures without
consent or approval of the Company. The Company may not sell or assign  this
Agreement or any of the Transaction Documents,
or  any  portion   thereof,   either   voluntarily  or  by  operation  of  law,  nor  delegate  any   of  its  duties   of
obligations hereunder  or thereunder; without  the prior  written  consent  of
the  Buyer,  which  consent  may be withheld  in Buyer's sole and absolute
discretion.
 


11.4      Binding  Effect.   This Agreement shall be binding  upap  the
parties  hereto, their respective successors and permitted assigns.
 


11.5     Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or  change of this Agreement  shall be valid and
effective,  unless   the   parties   shall unanimously agree in writing  to such
amendment, modification or change.
 


11.6      No Waiver.   No waiver  of any provision of this Agreement shall  be
effective, unless  it is in writing  and signed  by the party against  whom  it
is asserted,  and any such  written  waiver  shall  only  be applicable to the
specific  instance  to which  it relates  and shall not be deemed to be a
continuing or future waiver.
 


11.7       Gender and  Use  of Singular  and  Plural.    All  pronouns
shall  be  deemed to refer  to the masculine, feminine, neuter,  singular
or  plural,  as  the  identity  of the  party  or  parties  or  their  personal
representatives, successors and assigns  may require.
 


11.8       Counterparts.  This  Agreement and  any  amendments hereto  may  be
executed in  one  or more counterparts, each of which  shall  be deemed  an
original  and all of which  together will constitute one and the
same  instrument.

 
 
 
Exhibit 10.1 - Page - 27

--------------------------------------------------------------------------------

 




11.9      Electronic Signatures.   The  Buyer  is  hereby  authorized
to  rely  upon  and  accept  as  an original, this Agreement, any other
Transaction Document or other communication which  is sent to Buyer or its
counsel  by facsimile, telegraphic, .pdf,  or other  electronic transmission
(each,  a "Communication") which  Buyer or its counsel  in good
faith  believes  has been signed  by the Company and has been delivered to
Buyer  or its counsel  by a properly authorized representative of the Company,
whether or not that is in fact  the  case.    Notwithstanding the  foregoing,
the  Buyer  shall   not  be  obligated to  accept   any  such Communication as
an original and may in any  instance  require  that an original document be
submitted to Buyer in lieu of, or in addition to, any such  Communication.
 


11.10    Headings.  The  at1icle and section headings contained in this
Agreement are inserted  for convenience only  and shall not affect  in any way
the meaning or interpretation of the Agreement.
 


11.11     Governing Law.  This Agreement shall be construed in accordance
with  the laws  of the State  of Florida,  without  regard  to the principles of
conflicts of laws.   The  parties  further  agree  that  any
action  between  them  shall  be heard  in Broward County, Florida  and
expressly consent  to the jurisdiction and venue  of the
State  Courts  sitting  in Broward County, Florida  and the United
States  District  Court for
the  Southern  District   of  Florida  for  the   adjudication  of  any   civil   action   assetied  pursuant
to  this Agreement.
 


11.12    Further  Assurances.  The  parties  hereto  will execute  and deliver
such  further  instruments and do such  further  acts  and things  as may  be
reasonably required  to carry  out  the intent  and purposes  of this Agreement.


 
11.13    Survival.     All  covenants,   agreements,   representations   and  warranties   made   by  the
Company  herein shall, notwithstanding  any investigation  by the Buyer,  be
deemed material  and  relied
upon  by  Buyer  and  shall  survive  the  making  and  execution  of  this  Agreement  and  the  Transaction
Documents and the issuance of the Debentures, and shall be deemed to be
continuing representations and warranties until such time as the Company  has
fulfilled  all of its Obligations  to Buyer,  the Debentures have been repaid in
full and Buyer no longer owns any of the Shares.
 


11.14    Time is of the Essence. The parties hereby agree that time is of the
essence  with respect to performance of each of the parties'  Obligations  under
this Agreement.   The parties  agree that  in the event that any date on which
performance  is to occur falls on a Saturday, Sunday  or state  or national
holiday,  then the  time  for such  performance  shall  be extended  until  the
next  business  day  thereafter occurring.
 


11.15   Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and  the  resulting  documents  shall  not,  solely  as  a
matter  of  judicial  construction,  be  constmed  more severely against one
ofthe parties than the other.
 


11.16    Severability.   If any one of the provisions  contained  in this
Agreement,  for any  reason, shall be held invalid, illegal or unenforceable  in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect  and  be construed  as if the
invalid,  illegal  or  unenforceable  provision  had never  been  contained
herein.
 
 
 
Exhibit 10.1 - Page - 28

--------------------------------------------------------------------------------

 

 
11.17    No Third Party Beneficiaries.  This Agreement  is intended for the
benefit  of the  parties hereto  and their respective  permitted successors  and
assigns, and is not for the benefit  of, nor may any provision hereof be
enforced by, any other Person.
 


11.18  WAIVER  OF JURY  TRIAL. THE  BUYER  AND  THE  COMPANY,  AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY  TO CONSULT WITH COUNSEL, EACH
KNOWINGLY,  VOLUNTARILY  AND INTENTIONALLY WAIVES,  IRREVOCABLY,  THE RIGHT
TO  TRIAL  BY  JURY  WITH  RESPECT  TO  ANY  LEGAL  PROCEEDING  BASED  HEREON,  OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION  DOCUMENT OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED
TO  BE  EXECUTED   IN  CONJUNCTION   WITH  THIS   AGREEMENT,   OR  ANY   COURSE   OF
CONDUCT  OR  COURSE  OF  DEALING  IN  WHICH  THE  BUYER  AND  THE  COMPANY   ARE
ADVERSE  PARTIES.   THIS PROVISION  IS A MATERIAL  INDUCEMENT  FOR THE BUYER  TO
PURCHASE THE DEBENTURES.
 


11.19    Compliance  with Federal Law.  The Company  shall: (i) ensure that no
Person who owns a  controlling  interest  in
or  otherwise  controls  the  Company  is  or  shall  at  any  time  be  listed  on  the
Specially  Designated Nationals and Blocked  Person List or other similar lists
maintained  by the Office of Foreign Assets Control ("OFAC"),  the
Department  of the Treasury,  included in any Executive  Orders or in any other
similar lists of any Governmental  Authority;  (ii) not use or permit the use of
the proceeds of the purchase  of the Debentures  to violate  any of
the  foreign  asset control  regulations  of OFAC  or any
enabling  statute,  Executive  Order relating  thereto  or any
other  requirements  or restrictions  imposed  by
any  Governmental   Authority;   and  (iii)   comply   with  all  applicable   Lender  Secrecy   Act  laws  and
regulations,  as amended .  As required by federal law and Buyer's policies and
practices, Buyer may need to obtain, verify and record certain customer
identification  information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.


[SIGNATURES ON THE FOLLOWING PAGE]
 


 
Exhibit 10.1 - Page - 29

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF,  the patties hereto have caused this Agreement to be
execoted as of the date and year set forth above.
 


COMPANY:

 
DYNAMIC VENTURES CORP.,
A Delaware corporation

 
 
By: /s/ Paul Kalkbrenner         
Name: Paul Kalkbrenner
Title:       CEO
 


 
GUARANTOR:
 


BUNDLED BUILDER SOLUTIONS, INC.,
a Delaware corporation


 
By: /s/ Paul Kalkbrenner                                                      
Name: Paul Kalkbrenner
Title:  President/CEO                                                        




BUYER:
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
By:       TCA Global Credit Fund GP, Ltd.
Its:       General Partner


By:       /s/ Robert Press
Name:    Robert Press
Title:       Director                          






 
Each of the undersigned officers of the Company hereby make the following
certifications,  on behalf of the Company and in their individual capcities, for
the benefit of the Buyer:
 


1.  Based on the undersigneds'  knowledge,  neither this Agreement,  nor any of
the representations  and warranties contained herein, nor any of the other
Transaction Documents, contain any untrue statement  of a material fact or omit
to state a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading.
 


2.   Based on the undersigneds's knowledge, the financial  statements,  and all
other  reports, documents, due diligence and other
financial  information  provided to the Buyer in connection  with the
transactions contemplated  by this Agreement, fairly present in all
material  respects the financial  condition,  business and operations of the
Company as of, and for, the periods presented  in each of such
statements,  reports and other information.




/s/Paul Kalkbrenner                                                      
 
Paul Kalkbrenner, Chief Executive Officer




/s/ Mark Summers                                           
Mark Summers, Chief Financial Officer






 
Exhibit 10.1 - Page - 30

--------------------------------------------------------------------------------

 



